 
 
I 
108th CONGRESS
2d Session
H. R. 4035 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Cardin (for himself, Mr. Houghton, Mr. Levin, Mr. English, and Mrs. Johnson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend section 402 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to provide a 2-year extension of supplemental security income in fiscal years 2005 through 2007 for refugees, asylees, and certain other humanitarian immigrants. 
 
 
1.Short TitleThis Act may be cited as the SSI Extension for Elderly and Disabled Refugees Act.  
2.SSI EXTENSION FOR HUMANITARIAN IMMIGRANTSSection 402(a)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by adding at the end the following: 
 
(M)Two-year ssi extension through fiscal year 2007 
(i)In generalWith respect to eligibility for benefits for the specified Federal program described in paragraph (3)(A), the 7-year period described in subparagraph (A) shall be deemed to be a 9-year period during fiscal years 2005 through 2007. 
(ii)Aliens whose benefits ceased in prior fiscal years 
(I)In generalBeginning on the date of the enactment of the SSI Extension for Elderly and Disabled Refugees Act, any qualified alien rendered ineligible for the specified Federal program described in paragraph (3)(A) during fiscal years prior to fiscal year 2005 solely by reason of the termination of the 7-year period described in subparagraph (A) shall be eligible for such program for an additional 2-year period in accordance with this subparagraph, if such alien meets all other eligibility factors under title XVI of the Social Security Act. 
(II)Payment of benefitsBenefits paid under subparagraph (I) shall be paid prospectively over the duration of the qualified alien’s renewed eligibility..  
 
